In an action for a judgment declaring, inter alia, that the plaintiff is not obligated to defend and indemnify the defendants Fernando Pangilinan and Araceli Pangilinan on behalf of the defendant Michelle Pangilinan in an action commenced against them by the defendants Malini Balakrishnan and Elita Balakrishnan, the Balakrishnans appeal from an order of the Supreme Court, Rockland County (Miller, J.), dated January 28, 1994, which denied their motion for summary judgment dismissing the complaint insofar as it is asserted against them and granted the plaintiff’s cross motion for summary judgment.
Ordered that the order is affirmed, with costs.
The injuries sustained by the appellant Malini Balakrishnan when she was punched in the nose by the defendant Michelle Pangilinan were, as a matter of law, "reasonably expected or intended” within the meaning of the insurance policy exclusion (see, Allstate Ins. Co. v Mugavero, 79 NY2d 153, 161). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.